Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed April 28, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00329-CV
____________
 
IN RE CHAD A. BEVERLY, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
245th District Court
Harris County, Texas
Trial Court No. 2007-64129
 
 
 

M E M O R
A N D U M   O P I N I O N
            On April 18, 2011, relator, Chad A. Beverly, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code §22.221; see
also Tex. R. App. P. 52.1.  In his petition, realtor asks that we direct
the District Clerk to furnish copies of documents filed in his 2008 divorce,
pursuant to an open records request.  See Tex. Gov’t Code §§
552.001-.353
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code § 22.221.  
            This
court does not have mandamus jurisdiction over a district clerk unless it is
necessary to enforce the court’s jurisdiction.  See In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (mem.
op.).  Because the petition for writ of mandamus is directed toward the Harris
County District Clerk and is not necessary to enforce this court’s jurisdiction,
we lack jurisdiction to grant the requested relief.  See Tex. Gov’t Code
§ 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.